Title: To Benjamin Franklin from American Gentlemen in France, [March 1780]
From: American Gentlemen in France
To: Franklin, Benjamin


Sir,
[March, 1780]
The Glory acquired to the American Arms and the injury done to the Common Enemy of France and America, by the Squadron lately under Commodore Jones have afforded us very great Satisfaction, and this would be sensibly increased in our minds and advantageously Communicated to our Countrymen on the other side of the Atlantic, with other very beneficial Effects there should His most Christian Majesty be graciously pleased to add the Serapis Ship of War to the infant American Navy.
Deeply & gratefully Sensible of the Obligations already Conferred on our Country by the King and his Ministers we should not venture to sollicit this new favour did not particular Circumstances at this time encourage us to do it.— On one hand the great and increasing number of French Ships of War, will as we are informed afford Sufficient Occupation for the Seamen of this Kingdom and on the other, we see many American Seamen, who have escaped or been lately released from English Prisons now waiting at L’Orient and other French Ports, where no American Vessels are in need of their Services; many others as we understand are likely soon to arrive and fall into Similar Circumstances of whom a Considerable number may probably be lost to our Country, unless the means of preserving and employing them can be Obtained.—
We think therefore that the Serapis having Surrendered to the Flagg of the United States, might under the same Flagg be most speedily and advantageously manned and employed against the Common Enemy so as effectually to serve the Cause and promote the Interests of our illustrious Ally as well as of the United States.— We therefore beg that you Sir will be Pleased to Communicate to the Kings Ministers these our Sentiments and Wishes, and to give them such Countenance and support as they in your Superior Judgment may appear to deserve.—
We have the Honor to be with great Respect, Sir Your most humble and most Obedient Servants



John Bondfield
Richard Chamberlayne


William Haywood
Henry Ash


Edwd Bancroft
Daniel Loring


John Williams
Geo: Moore Jr


Jonatn: Nesbitt
Peter Amiel


Jas Cuming
Jona. Cole


Thos: Bell
Christn. Wilk


James Moylan
John Kendrick


Jona Williams J
John Coggeshall


Joshua Johnson
Moses Grinnell


Jno. Ross
Nicholas Bartlett


Jno Green
Francis Robins


Jos Meredith
Wm White


John Gale
Nat. Cutting


Saml Smith



The Honble: Benja: Franklin Minister Plenipotentiary of the United States of America, at Paris.